Title: To James Madison from John Henry Purviance, 1807
From: Purviance, John Henry
To: Madison, James



Sir
Register’s Office Friday, 1. O’Clock 1807

Being uncertain whether it was intended that I should insert as a Credit in the accompanying Statement, the sum which I received of the Commissioners in London, I have omitted to do so; but if it appear to you proper that it should be therein included, I take leave to Request that you will signify the same to me, by the bearer if Convenient to You to do so, and to return the Account which shall be stated in Conformity.  I Am Very respectfully sir, Your most obedt. servt.

John Henry Purviance

